ORDER

PER CURIAM:
AND NOW, this 26th day of April, 2005, the Petition for Allowance of Appeal is GRANTED, limited to the following issue:
Whether the trial court’s order rendering judgment “upon agreement and stipulation of the parties,” with damages “as limited by previous rulings of this Court” and in the context of the trial court’s on-the-record contemplation of “an order that would preserve any and all rights [Petitioners] have for appellate review on any prior proceeding in this case,” had *560the effect of foreclosing Petitioners’ appeal rights relative to such prior proceedings and/or rulings?
The matter is taken as submitted on the briefs.